Citation Nr: 1648293	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1971.  He also served in the Army National Guard from June 1973 to August 1990, and in the Army National Guard and Reserves from November 1995 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Roanoke, Virginia.  A copy of the transcript has been associated with the claims file.

In an April 2015 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  


FINDING OF FACT

The Veteran's left knee disability did not manifest during, or as a result of active military service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015). Here, these notice requirements were accomplished in a letter sent in February 2011, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, personnel records and post-service private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained. 

The Board acknowledges that the Veteran has not been afforded a VA examination.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.  at 83.

In this case, as will be discussed further below, there is some question as to whether the Veteran was on active a period of active military service when he injured his knee.  However, even if the Board were to find that the Veteran's knee injury occurred during a period of active military service, there is not competent and credible evidence that the Veteran's left knee disability is in any way related to his military service.  There is also no competent and credible evidence that the Veteran's disability manifested shortly after service or that the Veteran has had continuous symptoms since the in-service injury.  . Finally, the only evidence of record relating the Veteran's left knee disability to service are the Veteran's own general conclusory statements, which do not meet the low threshold of an indication that the claimed disability is due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Therefore, the Board finds that a remand to obtain a VA examination for this claim is not necessary.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Additionally, the Board finds that the RO has substantially complied with the April 2015 remand directives which included attempts to verify the Veteran's periods of active military service.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his left knee disability was caused by an injury in May 1989 during active duty for training (ACDUTRA).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2015).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty; or a period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21) and (24); 38 C.F.R. § 3.6 (a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6 (c)(1).  
Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA. Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.  A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA.  38 C.F.R. § 3.1 (m); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993).

Turning to the evidence of record, the Veteran has a current diagnosis of osteoarthritis of the left knee as evidenced by a March 2010 private treatment record.  

The Veteran's service treatment dated July 1969 to September 1971 are absent of any complaints, treatment or diagnosis of a left knee disability.  

A May 26, 1989, service treatment record shows that the Veteran hit his left upper leg near the knee on concrete, the edge of a hole.  It was noted that since that time the Veteran had pain on bending, walking and on marked extension.  The Veteran was diagnosed with a bruised left knee r/o fracture and an x-ray was ordered.  The x-ray was noted as within normal limits.  

A May 1989 statement of medical examination and duty status shows that the Veteran injured his right middle finger and was noted as on active duty for training from May 13, 1989, to May 27, 1989.  

A February 1991 report of medical examination shows that the Veteran's lower extremities were noted as normal.  The Veteran was noted as having a hernia at age two and left testicular atrophy in 1982.  Under summary of defects and diagnosis, a normal exam was noted.  A February 1991 report of medical history shows that the Veteran denied "trick" or locked knee.  The Veteran did report frequent severe headaches, dizziness or fainting spells, ear, nose or throat trouble, sinusitis, hay fever, cramps in legs, frequent indigestion, stomach, liver or intestinal trouble, a ruptured hernia, and recurrent back pain.  The second page of the report of medical history is not included in the Veteran's claims file.  

An October 1998 private treatment record shows that the Veteran was treated for, and diagnosed, with left knee pain.  

A January 1999 private treatment record shows that the Veteran underwent surgery for a left medial meniscus tear of the left knee.  

A March 2010 private treatment record shows that the Veteran was noted as having osteoarthritis of the knee that had been a problem for the prior several months.  

A June 2010 private treatment record shows that the Veteran reported knee pain that had been a problem for the prior four months

A September 2010 private treatment record shows that the Veteran underwent surgery for medial meniscal tear and chondromalacia of patella, left knee. 

In a March 2011 statement, the Veteran reported that he injured his knee when he fell in a hole and hit his knee on the concrete.  The Veteran reported that in 1999 he underwent surgery for a torn meniscus on the knee he hurt in the guards.  He reported that shortly after the surgery the knee started to act up again.  He reported that the knee has been hurting all the time.  The Veteran reported that he had to have the knee repaired again and to this date the knee still gives him trouble.  

At the April 2014 Board hearing, the Veteran reported that he fell and hit his knee on cement and pulled a tendon in his knee.  The Veteran reported that he was put on light duty for three drills after his injury.  The Veteran also reported that after the injury he was sent to the emergency room and x-rays said there was no fracture but there was a sprain or tendon pull.  The Veteran also reported that there was a bruise.  The Veteran also reported that he underwent physical therapy for three weeks.  

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for a left knee disability.
In this regard, the Board acknowledges that the Veteran's service treatment records indicate that the Veteran was treated for a left knee injury in May 1989.  The Board acknowledges the Veteran's assertions that when he injured his left knee he suffered a pulled tendon.  However, the more contemporaneous service treatment records do not reveal any notation of any tendon problems.  Instead, the May 1989 service treatment record diagnosed a bruised knee r/o fractures and x-rays were within normal limits.  The Board also notes that it is not clear whether the Veteran was on a period of active military service when this injury occurred.  Nonetheless, even if the Board were to find that the Veteran was on a period of active duty for training when he injured his right knee, the medical evidence of record indicates that the condition resolved as the February 1991 report of medical examination shows that the Veteran's lower extremities were noted as normal and the Veteran denied problems with a "trick" or locked knee on the February 1991 report of medical history but did he report problems with several other ailments.  Additionally, the evidence of record does not show left knee complaints again until October 1998 and none of the treatment records since 1998 relate the Veteran's condition to the Veteran's May 1989 injury.  In fact, the medical records dated since 1998 are absent of any reference to the May 1989 injury and the Veteran's military service in general, including the Veteran's lay reports of medical history.  

In this case, the only evidence of record that the Veteran's left knee disability is related to his military service is the Veteran's own lay assertions provided in relation to his claim for service connection.  However, determining the nature and etiology of osteoarthritis falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his currently diagnosed left knee disability is in anyway related to service, to include the May 1989 injury, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his currently diagnosed left knee disability is in any way related to his military service. 

In regards to presumptive service connection and continuity of symptoms, the evidence of record does not illustrate, and the Veteran does not contend that his left knee osteoarthritis manifested during service or within one year of discharge from service.  Therefore, service connection is not warranted under 38 C.F.R. § 3.309.

The Board thus finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


